                                       IN THE
                            UNITED STATES DISTRICT COURT
                                      FOR THE
                            WESTERN DISTRICT OF VIRGINIA
                                 DANVILLE DIVISION

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       Criminal No. 4:18-cr-00011
                                             )
MARCUS JAY DAVIS                             )
    Et al.                                   )

               UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION
                      FOR SUBPOENA OF FORMER COUNSEL

       The United States of America respectfully responds to Defendant Deshaun Trent’s Motion

for Leave of Court for Permission to Subpoena Cooperating Witness’ Former Counsel as a Trial

Witness (ECF 706), in which defendants seek a trial subpoena for former Assistant Federal Public

Defender Allegra Black.

       While a subpoena of a witness’s former counsel would normally be inappropriate, in this

case, if Matthew Ferguson takes the stand and testifies consistently with the contents of the

government’s August 30, 2019 letter (attached to the defendant’s Motion as Exhibit 1), then the

United States agrees that the defendants should have the right to question his counsel regarding

those assertions.

       WHEREFORE, the United States of America does not oppose the defendants’ motion, if

Matthew Ferguson testifies at trial consistently with his August 30, 2019 statements.

                                             Respectfully submitted,

                                             THOMAS T. CULLEN
                                             United States Attorney



                                                 1
                                               s/Heather L. Carlton
                                               Ronald M. Huber
                                               Heather L. Carlton
                                               Assistant United States Attorneys

                                               Michael J. Newman
                                               Special Assistant United States Attorney
                                               United States Attorney's Office
                                               255 West Main Street, Room 130
                                               Charlottesville, VA 22902
                                               Tel: 434.293.4283
                                               Ron.huber@usdoj.gov
                                               Heather.carlton@usdoj.gov
                                               newmamj@danvilleva.org


                                     CERTIFICATE

       I hereby certify that a true and correct copy of the foregoing has been electronically filed

with the Clerk by CM/ECF system, which will send notification of such filing to all counsel of

record, on this 12th day of September, 2019.

                                                      s/Heather L. Carlton




                                                  2
